Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Robert D. Clark (U. S. Patent Application: 2009/0163012, here after 012), further in view of Clement Lansalot-Matras et al (U. S. Patent Application: 2012/0308739, here after 739).
Claims 2-4 are rejected. 012 teaches a method of producing a thin-film containing a Magnesium (alkali earth) atom on a surface of a substrate, the method comprising the steps of:
vaporizing a thin-film forming raw material, which is used in an atomic layer deposition method and depositing the thin-film forming raw material, on the surface of the substrate, to thereby form a precursor thin-film; and
subjecting the precursor thin-film to a reaction with a reactive gas, to thereby form the thin-film containing a magnesium atom on the surface of the substrate [see claim rejection above, fig. 5A, 0077, 0004, 0028, 0042-0043], wherein the thin-film forming raw material, comprising a magnesium (alkali earth) compound
[(0004, 0028, 0042-0043]. Although 012 does not teach the step of subjecting the precursor thin-film to are action with the reactive gas is performed at a temperature of 200-400C. However, teaches depositing the film by alternating reactant pulses, where maintaining substrate at a temperature suitable for ALD, or below temperature suitable for ALD [0004, 0026, and 0072]. 012 also teaches substrate control system can change the substrate temperature between 150C to 350C [0084]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making thin film as 012 teaches where the substrate temperature is 200- 350C, because it is to the skill of ordinary person to adjust the temperature of deposition process. 012 teaches the reactive gas is an oxidizing gas such as ozone [fig. 5A, 0070], and wherein the thin-film is magnesium oxide (when the alkali earth metal is Mg, then the film is magnesium(carbon)oxide. 012 does not teach the precursor based on formula 2. 739 teaches forming a film comprising magnesium oxide using ozone(O3) [0097], wherein the thin-film forming raw material comprises a magnesium compound represented by formula 2[Mg(secBuCp)2, 0058, 0083, 0084, 0086]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making thin film as 012 teaches where the precursor is Mg(secBuCp)2, because it is suitable precursor for making magnesium oxide films with ALD.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/09/22, with respect to 35U.S.C 102(a)(1) have been fully considered and are persuasive.  The 35U.S.C 102(a)(1) rejection of claim 2 has been withdrawn. 
Applicant's arguments filed 09/09/22 have been fully considered but they are not persuasive. The applicant argues 739 teaches forming fluoride films and not oxide film, however 739 teaches with choosing oxidizing gas oxide film can be obtain [0097]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:0-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712